Citation Nr: 1132615	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for kidney cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to July 1990.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for service connection for kidney cancer.   


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of kidney cancer.

2.  There is no competent or credible evidence of a connection between the Veteran's military service and his current kidney cancer, or of a chronic disorder in service, or of continuity of symptomatology of such a disorder dating from the Veteran's military service.  


CONCLUSION OF LAW

Kidney cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in June 2006.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for kidney cancer; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2006 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the January 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), and VA medical treatment records.  The Veteran has submitted private medical evidence.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

In other words, the requirements for such an examination are quite low.  Even so, in this instance, the Veteran has shown to be experiencing kidney cancer and has pointed to certain events during his service as related to the latter development of kidney cancer, such as hematuria.  However, as further related below, these conditions were identified and treated during the Veteran's service.  The Veteran is not competent to show that the physicians treating him during service misdiagnosed him, or failed to find his current condition at the time of treatment, nor has he supplied any such evidence or indicated that such evidence exists.  Without evidence of an incurring event, there is no basis for requiring a VA medical examination.  Furthermore, there is no competent evidence of any connection between the Veteran's service and his current kidney cancer.  Without some evidence of these two elements as articulated by the United States Court of Appeals for Veterans Claims (Court), the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including malignant tumors).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Kidney Cancer

The Veteran maintains that his current kidney cancer developed during his military service.  Specifically, he has argued that evidence of a positive result for albuminuria in 1977, and treatment for hematuria in January 1989 and urethritis in 1970, 1973, and 1989, were all early signs of his current kidney cancer.  See the Veteran's May 2006 claim; see also the Veteran's February 2007 notice of disagreement (NOD), and March 2008 substantive appeal (VA Form 9).  

As noted above, the first and perhaps most fundamental requirement for any service connection claim is proof that the Veteran currently experiences the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, the Veteran submitted a private treatment record dated in May 1993 which recorded that the Veteran's left kidney was enlarged, and he was diagnosed with a left kidney cyst.  Subsequently, the Veteran's VA medical treatment records show that he was first treated for a right-side renal carcinoma in 1998 and treated with a surgical nephrectomy.  Subsequent treatment records indicate that the Veteran had some left kidney cysts, and, in May 2006, a partial nephrectomy was conducted on his left kidney.  See also the medical history provided by the Veteran's November 2006 VA medical examinations for a prostate disorder and the residuals of in-service cysts.  The Veteran's VA medical treatment records indicate further ongoing treatment for the Veteran's relevant disorders since that time.  Therefore, there is presently competent medical evidence that the Veteran has experienced a history of cancer of the kidneys, with ongoing treatment, which may be considered for service connection.

Therefore, to receive service connection, the Veteran must show some evidence of a connection between his military service and his current kidney cancer.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this regard, the Veteran has argued that evidence of albuminuria in 1977, gross hematuria in January 1989, and urethritis in 1970, 1973, and 1989 provides evidence of in-service undiagnosed kidney cancer.  See the Veteran's May 2006 claim.  He has argued that his in-service treatment records show "clear" symptoms that his current kidney cancer began during his military service.  See the Veteran's February 2007 NOD, and March 2008 VA Form 9.  In essence, the Veteran is arguing that the physicians who were treating him failed to evaluate adequately the evidence at the time of his treatment and failed to diagnose his current cancer, despite multiple signs of such a disorder.  

In this regard, the Veteran's STRs generally support his statements of treatment for hematuria and urethritis during his military service.  However, the treatment records from the Veteran's service indicate that this was diagnosed as treatment for gonorrhea and prostate related problems, and these conditions were resolved at the time, nor did any of the Veteran's physicians indicate that the conditions at that time showed evidence of any in-service kidney cancer.  See also the VA medical examination of November 2006 for a prostate condition and the residuals of in-service cysts.  The Board also notes that the Veteran's separation examination of May 1990 did not find any evidence of any relevant disorder.  The Veteran's STRs were generated with a view towards ascertaining his then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).

The Veteran has stated that "kidney cancer" is a stealthy disease with progressive manifestations.  See the Veteran's March 2008 VA Form 9.  As such the Veteran has raised the question as to if any of these in-service findings represent evidence of symptomatology of his currently diagnosed disorder, or chronic in-service symptoms of his current disorder, or provide evidence of a relevant incurring incident.  In this case, although the Veteran and his representative have argued that the in-service treatment records present relevant evidence of one of the above, the Veteran and his representative are simply not competent to show that the Veteran's military physicians failed to diagnose his current kidney cancer without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  In this regard, the Veteran is asserting that his military physicians failed to properly diagnose his current kidney cancer, despite evidence of such a disorder as early as 1970 and spanning a treatment history of 20 years.  A conclusion that in-service medical records show a failure to adequately diagnose signs of the Veteran's current condition is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.

The Veteran has not presented any competent evidence beyond his own suppositions to support a finding that his STRs show evidence of a relevant incurring incident or disorder, nor has he provided any basis for such a conclusion beyond his own unqualified medical opinion.  The Veteran has not indicated, nor does the record show, that any of the Veteran's treating physicians have expressed an opinion that the Veteran's in-service treatment presented symptomatology or findings relevant to his currently diagnosed kidney cancer.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove his claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the evidence simply does not show that any of the Veteran's in service treatment provides evidence of a chronic kidney cancer disorder during service or of continuity of symptomatology of such a disorder after the Veteran's service.  As such, the probative weight of the Veteran's STRs, indicate that he did not experience chronic kidney cancer in service or continuity of symptomatology of such a disorder after his military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Furthermore, there is no evidence that any of his in-service treatment provides early evidence of an incident or disorder that is in any way relevant to his current kidney cancer.  See Shedden, 381 F.3d at 1167.  Finally, there is no competent medical evidence indicating any connection between the Veteran's military service and his current kidney cancer.  Shedden, 381 F.3d at 1167.  

In this regard, the first actual competent diagnosis of the Veteran's kidney cancer disorder dates from January 1998, although there is evidence that he experienced cysts on his left kidney as early as May 1993.  Even so, the first competent diagnosis of kidney cancer did not occur until about eight years after his military service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment of a disorder is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, the Board has not found that the Veteran's lay assertions are not credible due to the lack of medical evidence.  Rather, the Board has concluded that the Veteran's lay assertions that his medical history shows a history of his current kidney cancer is unsupported by any competent medical evidence of record, nor has the Veteran provided any competent medical evidence to support such a finding.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for kidney cancer with no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for kidney cancer is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


